Per Curiam,
We cannot sustain any of the specifications of error. The best evidence in the possession of the plaintiff was -submitted to the jury. It was not his duty to incur the expense of digging a trench in the mere hope of finding better evidence. He might have succeeded or he might not. By digging a trench to the reservoir, one foot wide and two feet deep, as suggested by the learned court below, the plaintiff might have come to flowing water, and thus have ascertained with more accuracy from whence it came. It was alleged that the leak which caused the injury came from the reservoir. A trench might possibly have demonstrated this, but the fact could have been shown in other ways.
Judgment affirmed.